Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dennis W. Deberry appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his complaint for failing to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Deberry v. Davis, No. 1:08-cv-00582-WO-LPA (M.D.N.C. filed Aug. 16, 2010; entered Aug. 17, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.